DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 04/26/2021.

Allowable Subject Matter
3.	Claims 1-16 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, RYU et al. does not teach or suggest circuitry configured to transmit signals to the communications devices via a wireless access interface formed by the infrastructure equipment, form the wireless access interface to transmit data represented as signals to one or more of the communications devices, the wireless access interface having a time divided structure of repeating time units, each of one or more time units of the repeating time units comprising a predetermined number of resource elements disposed in time and frequency, receive the data to be transmitted to one of the communications devices, and form the data into one or more data-blocks for transmission via the one or more time-units of the wireless access interface, modulate a plurality of sub-carriers of one or more Orthogonal Frequency Division Multiplexed, OFDM, symbols with the data of each data-block in accordance with a modulation scheme, map sub-carriers of each of the one or more OFDM symbols onto the resource 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.